Citation Nr: 1217583	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  06-38 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction secondary to service-connected diabetes mellitus.

2.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity secondary to service-connected diabetes mellitus.

3.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity secondary to service-connected diabetes mellitus.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006, April 2007, and June 207 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that respectively granted noncompensable service connection for erectile dysfunction, effective October 12, 2005; denied entitlement to a TDIU; and granted service connection for peripheral neuropathy of the bilateral lower extremities, each rated as 10 percent disabling, effective October 12, 2005. 

The issues of entitlement to increased ratings for peripheral neuropathy of the right and left lower extremities and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since October 12, 2005, the effective date of service connection, the Veteran's erectile dysfunction has been manifested by impotence.  His erectile dysfunction is not manifested by penile deformity.




CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected erectile dysfunction have not been met since October 12, 2005, the effective date of service connection.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.115b, Diagnostic Code 7522 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim. See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his erectile dysfunction from the original grant of service connection.  VA's General Counsel  has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his erectile dysfunction was granted and an initial rating was assigned in the June 2006 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's post-service VA and private treatment records, as well has his Social Security Administration records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board notes that in February 2006, the RO requested records from an identified private physician, Dr.  A., and that no response was received from that physician.  The Board has determined that further remand to request records from this physician would be unduly burdensome to the Veteran with regard to deciding his claim for increased rating because there is no indication that those records would demonstrate the presence of a penile deformity such that the Veteran would be entitled to a higher rating under the scheduler criteria.  Specifically, the Veteran has not stated that he suffers from a penile deformity and the more recent VA examinations do not evidence the presence of such a disability.  Accordingly, the Board finds that the Veteran will not be prejudiced by deciding his claim.  Moreover, the Veteran has not submitted any records from that physician and records from that physician were timely requested by the RO.  The Board has also reviewed the Veteran's electronic claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has determined that no additional records are available that are not already associated with the claims file.  

The Veteran has also been afforded VA examinations in March 2006 and in July 2009 in order adjudicate his initial rating claim.  The Board finds these examinations to be adequate in order to evaluate the Veteran's erectile dysfunction disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7  (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119     (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's erectile dysfunction is rated noncompensably disabling under DC 7522, which pertains to deformity of the penis with loss of erectile power.  While the Veteran has not specifically been diagnosed with this disability, it is permissible to rate a diagnosed condition that does not match any of the diagnostic codes contained in the rating schedule under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  Diagnostic Code 7522 does address loss of erectile power, which is precisely the symptomatology described by the Veteran.  Moreover, that is the only diagnostic code that specifically addresses erectile function.  The Board can identify no more appropriate diagnostic code and the veteran has not identified one.  See Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under that diagnostic code. 

Diagnostic Code 7522 provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), DC 7522.  The provisions of 38 C.F.R. § 4.31 indicate that where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2011).  Therefore, where both loss of erectile power and deformity are not demonstrated, a 0 percent rating will be assigned. 

Turning to the evidence of record, on March 2006 VA examination, the Veteran reported that he had developed erectile dysfunction and no libido.  Physical examination of the penis was normal.  There was no indication of deformity.  There was a small right testicle due to previous mumps.

An August 2006 VA treatment record showed an assessment of a normal penis with atrophied hypersensitive right testes.

On July 2009 VA examination, the Veteran reported having a poor erection.  Physical examination of the penis was normal with notation of the smaller right testicle.

In this case, the Veteran has been diagnosed with loss of erectile power (erectile dysfunction).  However, because no penile deformity has been shown, the Board finds that the Veteran is not entitled to a compensable rating.  38 C.F.R. § 4.115(b) , DC 7522, 4.20.  In that regard, the Board notes that although the evidence demonstrates that the Veteran suffers from a smaller right testicle, such disorder has not been medically-linked to his diabetes mellitus.  Rather, it has instead been explained as a residual of mumps orchitis.  Therefore, a higher rating is not warranted based upon that symptomatology.  Thus, as there is no other diagnostic code upon which to rate the Veteran's claim, the analysis must end and an increased rating must be denied.

III.  Other Considerations

The Board notes that the Veteran's claim for a TDIU is being remanded for further development.  Thus, the Board defers any discussion as to that issue at this time.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected erectile dysfunction with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's erectile dysfunction may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that since October 12, 2005, when service connection became effective, the Veteran's erectile dysfunction has not warranted a compensable rating.  Because the preponderance of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for erectile dysfunction is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With regard to the Veteran's claims for increased initial ratings for peripheral neuropathy of the right and left lower extremities, the Board notes that the most recent VA examination assessing the severity of those disabilities is dated in May 2008, over four years ago.  In light of the Veteran's contentions that his peripheral neuropathy is worse than the current ratings contemplate, a newer examination should be accomplished to fairly asses the Veteran's claims.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

The Veteran contends that his service-connected disabilities, diabetes mellitus with associated renal dysfunction, diabetic neuropathy of the right upper extremity and right and left lower extremities, cerebrovascular disease, and erectile dysfunction, render him unemployable.  He contends that he last worked in 1999 as laborer.  To date, a VA examiner has not provided an opinion as to whether the Veteran's service-connected disabilities prohibit meaningful employment.  Thus, such an opinion should be sought on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claims for increased ratings for peripheral neuropathy of the right and left lower extremities and his claim for a TDIU.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Schedule the Veteran for a VA examination to ascertain the severity and current manifestations of his service-connected peripheral neuropathy and the extent that his service-connected disabilities affect his ability to sustain or maintain employment.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner should specifically address the following: 

a)  Asses the current severity of the Veteran's peripheral neuropathy of the right and left lower extremity associated with the Veteran's diabetes mellitus.  State the extent to which the Veteran suffers from such symptoms as loss of reflexes, muscle atrophy, sensory disturbance, pain, and whether those symptoms are mild, moderate, or severe in nature.

b)  Ascertain the impact of his service-connected disabilities on his employability.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on the Veteran's employability.  The examiner should opine as to whether it was at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities (diabetes mellitus, peripheral neuropathy of the right upper extremity and left and right lower extremities, renal dysfunction, cerebrovascular disease, and erectile dysfunction), without consideration of his nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation.   

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for increased ratings for peripheral neuropathy of the bilateral lower extremities and a TDIU should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C.TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


